Title: To George Washington from Cambray-Digny, 27 February 1778
From: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de
To: Washington, George

 

My General—
On board the Ferdinand Cape Look out [N.C.] 27th Feby 1778

I announce myself to your Excellency as a French man whose greatest desire is that of bearing his part in the just and noble cause of which you are the Protector—I am bearer of a Letter from Doctor Franklin, which I shall have the honor of delivering you when I shall have that of paying you my Court.
I arrived four days ago at Cape Look out, where the Ship Ferdinand is at Anchor—The Ship is commanded by Mr Cottineau, who judging a Land-battery necessary for the Security of his Vessel—I took charge of the execution of it—happy to find an opportunity at my first landing, of shewg my Zeal for the American Nation against the Enemies of Liberty—this work protecting the present Cargo which may be very useful, and offering at the same time an Asylum for Vessels which may be chased by the Enemy, nothing but this laudable motive could have detained me here; I consider it as a means of rendering me worthy to present myself to Your Excellency—I am an Artillery Officer, and as such desire to place myself under your Standards—After having studied the works of the greatest Generals—I am come to seek Examples under you I am with great respect General Your Excellency’s most obedt hble Servt

The Chevalier de Cambray

